 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: Bard IVC Filters Products Liability       No. MDL15-2641-PHX-DGC
10   Litigation,
     ___________________________________
11
12   Debra and James Tinlin, a married couple,        No. CV16-0263-PHX-DGC
13          Plaintiffs,
14   v.                                               ORDER

15   C. R. Bard, Inc., a New Jersey corporation;
     and Bard Peripheral Vascular, Inc., an
16
     Arizona corporation,
17          Defendants.
18
19          This multidistrict litigation proceeding (“MDL”) involves thousands of personal
20   injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
21   Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
22   inferior vena cava (“IVC”) filters. The MDL Plaintiffs received implants of Bard IVC
23   filters and claim they are defective and have caused serious injury or death.
24          One of the MDL cases is brought by Plaintiff Debra Tinlin. She received a Bard
25   filter fourteen years ago. Her case has been chosen as one of several bellwether cases
26   and is set for trial in May 2019. Defendants have filed a motion for summary judgment.
27   Doc. 15071. The motion is fully briefed. Docs. 15696, 16011. The parties request oral
28   argument, but it will not aid the Court’s decision. See Fed. R. Civ. P. 78(b); LRCiv
 1   7.2(f). For reasons stated below, the Court will grant the motion in part and deny it
 2   in part.
 3   I.     Background.
 4          The IVC is a large vein that returns blood to the heart from the lower body. An
 5   IVC filter is a device implanted in the IVC to catch blood clots before they reach the
 6   heart and lungs.        This MDL involves multiple versions of Bard IVC filters – the
 7   Recovery, G2, G2X, Eclipse, Meridian, and Denali. They are spider-shaped devices that
 8   have multiple limbs fanning out from a cone-shaped head. The limbs consist of legs with
 9   elastic hooks that attach to the IVC wall, and bent arms to catch or break up blood clots.
10          The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
11   filters because they have higher risks of tilting, perforating the IVC, or fracturing
12   and migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients
13   and physicians about these higher risks. Defendants dispute these allegations, contending
14   that Bard filters are safe and effective, that their complication rates are low and
15   comparable to those of other IVC filters, and that the medical community is aware of the
16   risks associated with IVC filters.
17   II.    The Tinlin Plaintiffs.
18          Plaintiff Debra Tinlin has a history of deep vein thrombosis and pulmonary
19   emboli.    She received a Bard Recovery filter on May 7, 2005.         Dr. Joshua Riebe
20   implanted the filter.
21          On June 10, 2013, Ms. Tinlin experienced cardiac tamponade after the filter
22   fractured and two struts embolized in the right ventricle of her heart. She had emergency
23   surgery to drain a pericardial effusion.      No fractured strut was found during the
24   procedure. She was discharged ten days later.
25          On July 31, 2013, a fractured strut was removed through open heart surgery. A
26   chest scan showed several other struts perforating the IVC wall. Subsequent scans
27   revealed multiple fractured struts in the pulmonary arteries. These struts and the filter
28   have not been removed.


                                                -2-
 1          Ms. Tinlin and her husband assert various claims against Bard under Wisconsin
 2   law, some of which have been withdrawn.1 The following claims remain: failure to warn
 3   (Counts II and VII), design defect (Counts III and IV), misrepresentation (Counts VIII
 4   and XII), concealment (Count XIII), deceptive trade practices (Count XIV), and loss of
 5   consortium (Count XV). See Doc. 364 (master complaint); Doc. 1, Case No. CV-16-
 6   00263 (short-form complaint).2
 7          Defendants seek summary judgment on the remaining claims and future damages,
 8   but not on Plaintiff’s request for punitive damages. Doc. 15071 at 2-4. The Court will
 9   grant summary judgment on the misrepresentation and deceptive trade practices claims,
10   deny summary judgment on the claims for failure to warn, design defect, concealment,
11   and loss of consortium, and grant summary judgment in part with respect to future
12   damages.
13   III.   Summary Judgment Standard.
14          A party seeking summary judgment “bears the initial responsibility of informing
15   the court of the basis for its motion and identifying those portions of [the record] which it
16   believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
17   Catrett, 477 U.S. 317, 323 (1986). Summary judgment is warranted where the moving
18   party “shows that there is no genuine dispute as to any material fact and the movant is
19   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is
20   also appropriate against a party who “fails to make a showing sufficient to establish the
21   existence of an element essential to that party’s case, and on which that party will bear
22   the burden of proof at trial.” Celotex, 477 U.S. at 322.
23
            1
                 The parties agree that Wisconsin law governs the Tinlins’ claims. Doc. 15071
24   at 3 n.1.
25          2
              The master complaint is the operative pleading in this MDL. It gives notice,
     pursuant to Rule 8, of the allegations that Plaintiffs assert generally. Plaintiff-specific
26   allegations are contained in individual short-form complaints and fact sheets. See
     Doc. 249 at 6. The master complaint asserts seventeen claims and seeks both
27   compensatory and punitive damages. Doc. 364 ¶¶ 166-349. The Tinlins do not assert
     wrongful death or survival claims (Counts XVI and XVII), and have withdrawn claims
28   for manufacturing defect (Counts I and V), failure to recall (Count VI), negligence per se
     (Count IX), and breach of warranty (Counts X and XI). See Doc. 15071 at 2.

                                                 -3-
 1          Only disputes over facts that might affect the outcome of the suit will preclude
 2   summary judgment, and the disputed evidence must be “such that a reasonable jury could
 3   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.
 4   242, 248 (1986). The evidence must be viewed in the light most favorable to the
 5   nonmoving party, and all justifiable inferences are drawn in that party’s favor because
 6   “[c]redibility determinations, the weighing of evidence, and the drawing of inferences
 7   from the facts are jury functions[.]” Id. at 255; see Matsushita Elec. Indus. Co. v. Zenith
 8   Radio Corp., 475 U.S. 574, 587 (1986)
 9   III.   Failure to Warn Claims (Counts II and VII).
10          Plaintiffs assert strict liability and negligent failure to warn claims. See Doc. 364
11   ¶¶ 171-81, 210-17; Doc. 1 at 3, Case No. CV-16-00263.           To establish each claim,
12   Plaintiffs must show, among other things, that the lack of an adequate warning was a
13   cause of their injuries.   See Wis. Stat. § 895.047(1)(e) (a plaintiff asserting a strict
14   liability claim must prove that “the defective condition was a cause” of her injuries);
15   Kessel v. Stansfield Vending, Inc., 714 N.W.2d 206, 211 (Wis. Ct. App. 2006) (a plaintiff
16   claiming negligent failure to warn must prove a “causal connection between the
17   defendant’s breach of the duty of care and the plaintiff’s injury”). “Under Wisconsin
18   law, negligence or defect ‘caused’ an injury if it was a substantial factor in producing the
19   injury.” Burton v. Am. Cyanamid, No. 07-CV-0303, 2019 WL 325318, at *2 (E.D. Wis.
20   Jan. 25, 2019); see Sumnicht v. Toyota Motor Sales, U.S.A., 360 N.W.2d 2, 11 (Wis.
21   1984) (“The long-standing test for cause in Wisconsin is whether the defect was a
22   substantial factor in producing the injury.”); Morgan v. Pa. Gen. Ins., 275 N.W.2d 660,
23   666 (Wis. 1979) (“The test of cause-in-fact is whether the negligence was a ‘substantial
24   factor’ in producing the injury.”); Fandrey v. Am. Family Mut. Ins., 680 N.W.2d 345, 353
25   (Wis. 2004) (“When Wisconsin courts currently speak of ‘cause,’ they do so in the
26   context of the substantial factor test for cause-in-fact.”); see also Wis JI-Civil 1500
27   (general causation standard).
28


                                                -4-
 1          Defendants contend that the failure to warn claims fail because Plaintiffs cannot
 2   show that an adequate warning would have changed Dr. Riebe’s decision to use a
 3   Recovery filter for Ms. Tinlin. Doc. 15071 at 3, 7-9. The Court does not agree.3
 4          Defendants note that Dr. Riebe does not recall seeing the Recovery’s instructions
 5   for use (“IFU”) and does not routinely read IFUs or “dear doctor” letters. Doc. 15071
 6   at 8-9. But “it does not follow that he would have ignored any warnings provided by
 7   [D]efendants.” Stevens v. Stryker Corp., No. 12-CV-63-BBC, 2013 WL 12109101, at *6
 8   (W.D. Wis. May 9, 2013). Defendants do not contend that IFUs and “dear doctor” letters
 9   are the only avenues by which Bard can provide warnings to physicians. See Doc. 15071
10   at 9. Dr. Riebe testified that sales representatives for IVC filter manufacturers, including
11   Bard, visited the hospital where he performed surgery and called on him as a customer
12   throughout his practice. Doc. 15702 ¶ 10; see Doc. 15702-1 at 3, 10. Because Bard sales
13   representatives could have personally provided warnings about the Recovery to
14   Dr. Riebe, the fact that he did not read IFUs or “dear doctor” letters does not establish a
15   lack of causation.
16          Dr. Riebe testified that he needed complete and accurate information from medical
17   device manufacturers to help him conduct a proper risk-benefit analysis. Doc. 15702-1
18   at 5. He stated that he would have wanted to know about the Recovery’s alleged higher
19   risks of failure, and that Bard did not understand the root causes, did not have a good
20
21          3
              Defendants assert that they had a duty to warn Dr. Riebe, and not Ms. Tinlin
     directly, under the learned intermediary doctrine. Id. at 7-8. The Wisconsin Supreme
22   Court has not decided whether to adopt the doctrine, and federal courts applying
     Wisconsin law are split on the issue. See Doc. 12007 at 14 n.6 (discussing the conflicting
23   case law). The Court need not decide the issue on the present motion because summary
     judgment is not warranted on the failure to warn claims even under the learned
24   intermediary doctrine. See Forst v. SmithKline Beecham Corp., 602 F. Supp. 2d 960, 968
     (E.D. Wis. 2009) (because a triable issue existed as to whether the defendant adequately
25   warned the prescribing physician about the drug’s risks, “the ‘learned intermediary’
     doctrine would not preclude any ‘failure to warn’ claim, even if the court determined that
26   the doctrine applied”). Defendants argue in their reply that Plaintiffs cannot prove
     causation if the duty to warn is owed to Ms. Tinlin (Doc. 16011 at 3-4), but the Court will
27   not grant summary judgment based on an argument raised for the first time in a reply
     brief. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007).
28


                                                -5-
 1   understanding of the long-term performance of its retrievable filters or the dynamics of
 2   the IVC, had placed the Recovery on hold due to migration problems, and internally
 3   found the Recovery to have unacceptable risks. Id. at 6-8, 14. This information would
 4   have been important for understanding the Recovery’s safety and conducting a proper
 5   risk-benefit analysis. Id. at 8-9, 19; see Doc. 15701 ¶¶ 17-22. Bard’s knowledge that
 6   overweight patients tend to have large expansions of their IVCs, if shared with Dr. Riebe,
 7   would have helped him select a filter that would have remained in place in Ms. Tinlin.
 8   Doc. 15702-1 at 22; see Doc. 15702 ¶ 5.
 9          A jury reasonably could infer from this evidence that Bard’s failure to warn
10   Dr. Riebe about the Recovery’s higher risks of failure, Bard’s lack of knowledge about
11   the root causes, and the Recovery’s known migration problems in overweight patients
12   was a substantial factor in Dr. Riebe’s decision to choose a Recovery for Ms. Tinlin. See
13   Burton v. Am. Cyanamid, 334 F. Supp. 3d 949, 967 (E.D. Wis. 2018) (denying summary
14   judgment where the jury could draw “the permissible inference . . . that the persons
15   responsible for selecting [the product] would have heeded warnings regarding the risk . . .
16   if such warnings had been issued”); Stevens, 2013 WL 12109101, at *6 (finding a triable
17   issue with respect to causation even though the physician generally did not rely on
18   information he received from the defendants when he decided to use their medical
19   device); Forst, 602 F. Supp. 2d at 969 (a jury could rely on the prescribing physician’s
20   testimony that the lack of warning about the drug’s increased risk for suicide prevented
21   him from doing a proper risk-benefit analysis in concluding that his decision to prescribe
22   would have changed); Michaels v. Mr. Heater, Inc., 411 F. Supp. 992, 1007 (W.D. Wis.
23   2006) (denying summary judgment where the jury reasonably could find that the failure
24   to provide adequate warnings was a substantial factor in causing the plaintiff’s injuries).4
25
            4
              Defendants object to Dr. Riebe’s testimony that he would have wanted to know
26   certain information about the Recovery, claiming that the testimony lacks foundation and
     the questions are incomplete hypotheticals. Doc. 16011 at 5 n.5. But Defendants do not
27   provide a basis for the objections. Dr. Riebe clearly is qualified to testify about
     information he would want to know from IVC filter manufacturers in order to conduct a
28   proper risk-benefit analysis. Defendants have not shown that this testimony should be
     disregarded at the summary judgment stage. See Quanta Indemnity Co. v. Amberwood

                                                 -6-
 1          Defendants contend that because Dr. Riebe had no involvement in selecting the
 2   IVC filters used at his hospital, and never suggested that any filter other than a Recovery
 3   could have been used for Ms. Tinlin, no reasonable inference can be drawn that he would
 4   have selected a different filter regardless of what warning Bard provided. Doc. 15071
 5   at 9. But Dr. Riebe testified that he often would switch to a Cook Bird’s Nest filter for
 6   patients with large IVCs. Doc. 15702-1 at 25; see Doc. 15702 ¶ 5.
 7          Defendants have not shown, as a matter of undisputed fact, that their alleged
 8   failure to warn was not a cause of Plaintiffs’ injuries. The Court will deny summary
 9   judgment on the failure to warn claims.5
10   IV.    Misrepresentation Claims (Counts VIII and XII).
11          Wisconsin common law recognizes three distinct claims of misrepresentation:
12   negligent, strict liability, and intentional or fraudulent. See Van Den Heuvel v. AI Credit
13   Corp., 951 F. Supp. 2d 1064, 1073 (E.D. Wis. 2013) (citing Ollerman v. O’Rourke Co.,
14   Inc., 288 N.W.2d 95, 99 (Wis. 1980)); see also Kaloti Enters, Inc. v. Kellogg Sales Co.,
15   699 N.W.2d 205, 211 (Wis. 2005) (noting that “intentional misrepresentation [is]
16   sometimes referred to as fraudulent misrepresentation”). Each claim requires the plaintiff
17   to show that she relied to her detriment on a false representation of fact. See Van Den
18   Heuvel, 951 F. Supp. 2d at 1073; Blenker Bldg. Sys., Inc. v. Array Fin. Servs., 340 F.
19   Supp. 3d 792, 797-98 (W.D. Wis. 2018); Novell v. Migliaccio, 749 N.W.2d 544, 553
20
21
     Dev. Inc., No. CV 11-1807-PHX-JAT, 2014 WL 1246144, at *2 (D. Ariz. March 26,
22   2014) (material that could be presented in a form admissible at trial may be used to avoid
     summary judgment).
23
            5
               Defendants assert that any failure to warn was not the “proximate cause” of
24   Plaintiffs’ injuries. Docs. 15071 at 7, 16011 at 5. But the use of “proximate cause” to
     describe the extent of liability based on lack of causal connection “has long since been
25   abandoned in Wisconsin in favor of the ‘substantial factor’ test used to establish cause-in-
     fact, which is a jury issue.” Fandrey, 680 N.W.2d at 353 (citations omitted); see
26   Michaels, 411 F. Supp. at 1006 (noting that “proximate cause” is “a legal theory that
     Wisconsin no longer uses to discuss the causal connection between wrongdoing and
27   injury”). Under current Wisconsin law, “proximate cause” is “simply short hand for the
     public policies a court may consider to deny recovery even if the plaintiff proves
28   cause-in-fact.” Stevens, 2013 WL 12109101, at *6. Defendants identify no such public
     policies.

                                                -7-
 1   (Wis. 2008); Tietsworth v. Harley-Davidson, Inc., 677 N.W.2d 233, 239 (Wis. 2004);
 2   Whipp v. Iverson, 168 N.W .2d 201, 203-204 (Wis. 1969); see also Wis JI-Civil 2400.
 3         Plaintiffs assert negligent and fraudulent misrepresentation claims. See Doc. 364
 4   ¶¶ 218-28, 245-59; Doc. 1 at 3, Case No. CV-16-00263. Defendants argue that the
 5   claims fail because Plaintiffs cannot show that Ms. Tinlin or Dr. Riebe relied on any Bard
 6   representation in selecting a Recovery filter. Doc. 15071 at 9-10. The Court agrees.
 7         Plaintiffs assert that a Bard sales representative may have met with Dr. Riebe in
 8   the past. Doc. 15696 at 7 (citing Doc. 15702 ¶ 10). But even if this were true, Plaintiffs
 9   present no evidence that the sales representative made representations on which
10   Dr. Riebe relied in selecting a Recovery for Ms. Tinlin. Absent such evidence, Plaintiffs
11   cannot establish their misrepresentation claims. See Blenker Bldg. Sys., 340 F. Supp. 3d
12   at 798 (noting that “reliance is an element of all common law misrepresentation claims”)
13   (citing Novell, 749 N.W.2d at 553); Kimberly Area Sch. Dist. v. Zdanovec, 586 N.W.2d
14   41, 51 (Wis. Ct. App. 1998) (the element of reliance is “common to all types of
15   misrepresentation”).
16         Plaintiffs assert that Dr. Riebe relied on risk-benefit information from those who
17   trained him. Doc. 15696 at 7. Dr. Riebe was trained by Dr. John McDermott, an
18   interventional radiologist at the University of Wisconsin.      Id.   Plaintiffs claim that
19   Dr. McDermott was involved in a 2004 email with Bard employees that downplayed
20   concerns about the number of Recovery migrations in bariatric patients.           Id.; see
21   Doc. 15702-1 at 23. From this evidence, Plaintiffs contend, “[i]t is more than reasonable
22   to infer that Bard’s actions caused Dr. Riebe’s use of the Recovery filter and Ms. Tinlin’s
23   injuries.” Doc. 15696 at 7.
24         But Plaintiffs present no evidence that misleading statements about Recovery
25   migration problems were shared with Dr. Riebe, or that he relied on any such statements
26   in selecting a Recovery for Ms. Tinlin. Moreover, it appears that the “John McDermott”
27
28


                                                -8-
 1   involved in the email is the former president of Bard Peripheral Vascular, and not the
 2   physician who trained Dr. Riebe at the University of Wisconsin. See Doc. 16011 at 6-7.6
 3          Reliance is an essential element of Plaintiff’s common law misrepresentation
 4   claims. See Blenker Bldg. Sys., 340 F. Supp. 3d at 798; Kimberly Area Sch. Dist., 586
 5   N.W.2d at 51. Plaintiffs have failed to make a showing sufficient to establish the
 6   existence of this element. The Court will grant summary judgment on the negligent and
 7   fraudulent misrepresentation claims. See Celotex, 477 U.S. at 322; Valente v. Sofamor,
 8   S.N.C., 48 F. Supp. 2d 862, 877 (E.D. Wis. 1999) (granting summary judgment where
 9   “the plaintiffs [did] not present evidence to show that they or their doctors relied on the
10   defendants’ alleged misrepresentations regarding the efficacy and safety of [their] pedicle
11   screw device”); Staudt v. Artifex Ltd., 16 F. Supp. 2d 1023, 1031 (E.D. Wis. 1998)
12   (granting summary judgment where the plaintiff failed to point to any evidence that he
13   relied on the defendants’ misrepresentations about their spinal devices); Collins v. Eli
14   Lilly Co., 342 N.W.2d 37, 54 (Wis. 1984) (granting summary judgment on a
15   misrepresentation claim because “[e]ven assuming that the defendants made
16   misrepresentations concerning [their drug], since there was no reliance on those
17   misrepresentations, there can be no recovery under this cause of action”).
18   V.     Concealment Claim (Count XIII).
19          A defendant is liable for fraudulent concealment in Wisconsin “when, having a
20   duty to disclose, he intentionally fails to do so with the intent to deceive the plaintiff and
21   thereby induces the plaintiff to act to his or her detriment.” Schmidt v. Bassett Furniture
22   Indus., No. 08-C-1035, 2009 WL 3380354, at *10 (E.D. Wis. Oct. 20, 2009) (citing
23   Kaloti Enters., 699 N.W.2d at 211-12); see Ollerman, 288 N.W.2d at 100 (noting that the
24   “failure to disclose [a] fact is treated in the law as equivalent to a representation of the
25
26          6
              In the email, McDermott wrote to various high-level Bard employees that
     “we have had several discussions with physicians about bariatric patients and I’ve asked
27   our Filter team to summarize what we know to date.” Doc. 15702-2 at 2 (emphasis
     added). He further stated that he would provide a “summary of our filter complaints
28   [and] shipments.” Id. A copy of the email provided by Defendants shows McDermott’s
     email address as “John.McDermott@crbard.com.” Doc. 16011-1 at 2.

                                                 -9-
 1   non-existence of the fact.”). Plaintiffs allege that Defendants failed to disclose, among
 2   other things, that Bard filters had higher risks of complications than other IVC filters.
 3   See Doc. 364 ¶¶ 261-62.
 4          Defendants contend that there is no evidence showing that Bard’s alleged
 5   concealment of adverse information about the Recovery caused Plaintiffs’ injuries.
 6   Doc. 15071 at 10. But as explained above, Dr. Riebe testified that he expected Bard to
 7   warn him about the Recovery’s higher risks of complications. See Docs. 15701 ¶¶ 17-22,
 8   15702-1 at 5-9, 12-19. He explained that a manufacturer’s concealment of true risks
 9   prevents him from conducting a proper risk-benefit analysis. Doc. 15702-1 at 5. A jury
10   reasonably could conclude from this evidence that Bard’s failure to disclose the
11   Recovery’s true risks was a cause of Dr. Riebe’s decision to use the device for
12   Ms. Tinlin, and her resulting injuries. The Court will deny summary judgment on the
13   concealment claim.
14   VI.    Deceptive Trade Practices Act Claim (Count XIV).
15          Plaintiffs assert a violation of Wisconsin’s Deceptive Trade Practices Act,
16   Wis. Stat. § 100.18. See Doc. 364 ¶ 321; Doc. 1 at 4, Case No. CV-16-00263. The
17   statute prohibits sellers from making, with the intent to induce the public to enter into an
18   obligation relating to the purchase of goods, any representation that is untrue, deceptive,
19   or misleading. § 100.18(1). The statute provides a private right of action for “[a]ny
20   person suffering pecuniary loss because of a violation[.]” § 100.18(11)(b)(2). “[T]here
21   are three elements in a § 100.18 cause of action: (1) the defendant made a representation
22   to the public with the intent to induce an obligation, (2) the representation was ‘untrue,
23   deceptive or misleading,’ and (3) the representation materially induced (caused) a
24   pecuniary loss to the plaintiff.”    Novell, 749 N.W.2d at 553 (citing K & S Tool & Die
25   Corp. v. Perfection Mach. Sales, Inc., 732 N.W.2d 792, 798 (Wis. 2007)); see Skyrise
26   Constr. Grp. v. Annex Constr., LLC, No. 18-CV-381, 2019 WL 699964, at *6 (E.D. Wis.
27   Feb. 20, 2019); Wis JI-Civil 2418.
28


                                                - 10 -
 1            Defendants argue that Plaintiffs’ § 100.18 claim fails for lack of causation.
 2   Doc. 15071 at 10. Plaintiffs do not dispute that causation is an essential element of such
 3   a claim. See Doc. 15696 at 8 (citing Andersen v. Vavreck, No. 15-CV-667-PP, 2017 WL
 4   680424, at *3 (E.D. Wis. Feb. 21, 2017) (a plaintiff asserting a violation of § 100.18 must
 5   show that “the representation caused him to suffer a pecuniary loss”)). Rather, Plaintiffs
 6   cite Novell for the proposition that a § 100.18 claim requires no element of reliance. Id.
 7            But the question in Novell was “whether reasonable reliance is a necessary
 8   element in a § 100.18 claim.” 749 N.W.2d at 551 (emphasis in original). The Novell
 9   court made clear that although reasonable reliance is not an element, “[r]eliance is an
10   aspect of the third element, whether a representation caused the plaintiff’s pecuniary
11   loss.”    749 N.W.2d at 553 (emphasis added); see Ramsden v. Farm Credit Servs.
12   of N. Cent. Wis. ACA, 590 N.W.2d 1 (Wis. Ct. App.1998) (noting that reliance in a
13   misrepresentation claim is equivalent to the causation element in a traditional negligence
14   claim). Wisconsin district courts have read Novell “to mean that satisfying the element of
15   causation for a claim under § 100.18 requires more than a showing by the plaintiff that it
16   sustained a loss that is somehow connected to a misrepresentation made to ‘the public.’”
17   Grice Eng’g, Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915, 923 (W.D. Wis. 2010)
18   (citing Spacesaver Corp. v. Marvel Grp., Inc., 621 F. Supp. 2d 659, 663 (W.D. Wis.
19   2009)).    Rather, “the question is whether ‘the representation materially induced the
20   plaintiff’s decision to act and whether the plaintiff would have acted in the absence of the
21   representation.’” Id. (quoting Novell, 749 N.W.2d at 554; alterations omitted); see also
22   Tim Torres Enters. v. Linscott, 416 N.W.2d 670, 675 (Wis. Ct. App. 1987) (interpreting
23   § 100.18 “as requiring some proof beyond the content of the advertisement itself to
24   establish that the plaintiff was in fact damaged by it”); Wis JI-Civil 2418 (in determining
25   whether the plaintiff’s loss was caused by the defendant’s representation, “the test is
26   whether [the plaintiff] would have acted in its absence”).
27            Plaintiffs assert that the record is replete with examples of Bard’s misleading
28   statements to the public. Doc. 15696 at 9. But Plaintiffs present no evidence showing


                                                - 11 -
 1   that the statements materially induced Ms. Tinlin or Dr. Riebe to select a Recovery filter,
 2   or that a different filter would have been selected in the absence of the statements.
 3   Without such evidence, Plaintiffs cannot show that the statements caused them to suffer a
 4   pecuniary loss. The Court will grant summary judgment on the § 100.18 claim. See
 5   Valente, 48 F. Supp. 2d at 874 (granting summary judgment where “the plaintiffs [did]
 6   not show that they or their doctors relied on the defendants’ allegedly fraudulent
 7   representations when they elected to undergo spinal fusion surgery [and therefore could]
 8   not show a causal connection between the defendants’ alleged conduct and any pecuniary
 9   loss suffered as a result of their continued back pain”); Monson v. Acromed Corp., No.
10   96-C-1336, 1999 WL 1133273, at *24 (E.D. Wis. May 12, 1999) (finding summary
11   judgment warranted regardless of whether reliance is an element of a § 100.18 claim
12   because the record was devoid of evidence showing a causal connection between the
13   defendants’ statements and the plaintiff’s loss); Andersen, 2017 WL 680424, at *3
14   (granting summary judgment where the plaintiff “failed to make a sufficient showing that
15   his damages were caused by the defendants’ conduct”).
16   VII.   Design Defect Claims (Counts III and IV).
17          Plaintiffs assert strict liability and negligent design defect claims. See Doc. 364
18   ¶¶ 182-97; Doc. 1 at 3, Case No. CV-16-00263. Defendants contend that each claim fails
19   because Plaintiffs offer no reasonable alternative design for the Recovery. Doc. 15071
20   at 10-13. The Court does not agree.7
21          Defendants do not dispute that Plaintiffs’ engineering expert, Dr. Robert
22   McMeeking, offers several alternative designs to the Recovery that he believes would
23
24          7
               Wisconsin’s strict liability statute, Wis. Stat. § 895.047, expressly requires
     evidence of a reasonable alternative design to show that a product is defective.
25   § 895.047(1)(a); see also Janusz v. Symmetry Med. Inc., 256 F. Supp. 3d 995, 1000 (E.D.
     Wis. 2017); Wis JI-Civil 3260.1. Defendants contend that such evidence is also required
26   to establish a negligent design claim. Doc. 15071 at 10-11 (citing Below v. Yokohama
     Tire Corp., No. 15-CV-529-WMC, 2017 WL 679153, at *3 (W.D. Wis. Feb. 21, 2017)
27   (noting that “the two theories are similar . . . because the reasonableness of a product’s
     design turns essentially on whether the seller could have come up with a less dangerous
28   design”)). The Court need not decide the issue for purposes of summary judgment
     because Plaintiffs have presented sufficient evidence of a reasonable alternative design.

                                               - 12 -
 1   have helped reduce the risk of the failures that occurred in Ms. Tinlin’s filter.
 2   Doc. 15071 at 11.     Specifically, Dr. McMeeking opines that “reasonable alternative
 3   designs and alternative features available to Bard before Ms. Tinlin received her filter
 4   include . . . caudal anchors, penetration limiters, two-tier design, and a better (smoother
 5   and rounded) chamfer at the mouth of the ‘cap’ on the filter.” Doc. 15073 ¶ 21; see
 6   Doc. 15074-3 at 3. Dr. McMeeking explains that “[m]any of these design features
 7   existed in other IVC filter products already on the market, including the Simon Nitinol
 8   Filter, the Cook Gunther Tulip filter, the Greenfield filter, and the Cook Bird’s Nest
 9   filter.” Doc. 15701 ¶ 30; see Doc. 15071-8 at 4. A jury reasonably could find from this
10   evidence that specific and reasonable alternative design changes were available when
11   Defendants developed the Recovery. See Rogers v. K2 Sports, LLC, 348 F. Supp. 3d 892,
12   902-03 (W.D. Wis. 2018) (denying summary judgment where the plaintiff’s expert
13   opined that the helmet in question did not provide sufficient protection due to a tapered
14   edge while other helmets without tapering provided the necessary protection); see also
15   Docs. 12007 at 13, 12805 at 5-6 (finding in the Hyde case that Dr. McMeeking’s
16   opinions constituted sufficient evidence that reasonable alternative designs were available
17   to Bard when it developed the G2X and Eclipse filters).8
18          Defendants contend that permanent IVC filters, such as the Simon Nitinol filter
19   (“SNF”), are not reasonable alternative designs for the retrievable Recovery. Doc. 15071
20   at 11-13. But the Recovery was designed and cleared for permanent use (Doc. 7950
21   ¶¶ 8, 17), and Plaintiffs have presented evidence that Ms. Tinlin’s filter remains
22   implanted as a permanent device (Doc. 15701 ¶¶ 23-24). Whether the retrievability of
23   the Recovery makes it sufficiently unlike the SNF and other permanent filters to
24   disqualify them as reasonable alternative designs is a question for the jury to decide. See
25   Doc. 12805 at 6.9
26
           8
             Defendants note that summary judgment would be warranted if their motions to
27   exclude Dr. McMeeking’s opinions are granted (Doc. 15071 at 11), but the motions were
     denied in relevant respects (Doc. 16992).
28
           9
               Defendants’ reliance on Oden v. Boston Scientific Corp., 2018 U.S. Dist. LEXIS

                                               - 13 -
 1             Defendants further contend that the Cook filters and Bard’s later-generation filters
 2   are not reasonable alternative designs because Dr. McMeeking believes they are
 3   defective. Doc. 15071 at 13. Defendants cite Tunnel v. Ford Motor Co., 385 F. Supp. 2d
 4   582 (W.D. Va. 2005), which found that Virginia requires a showing that “the proposed
 5   alternative would truly cure a product of its alleged defects[.]” 385 F. Supp. 2d at 586.
 6   But a manufacturer may be liable under Wisconsin’s product liability statute where the
 7   alternative design would have “reduced” the harm posed by the product. Wis. Stat.
 8   § 895.047(1)(a); see Doc. 12007 at 13.           Defendants do not dispute that specific
 9   alternative design features identified by Dr. McMeeking – caudal anchors, penetration
10   limiters, and a chamfered cap – help reduce the risk of filter failures like those
11   experienced by Ms. Tinlin.10
12             Plaintiffs have presented sufficient evidence of a reasonable alternative design.
13   The Court will deny summary judgment on the design defect claims. See Rogers, 348 F.
14   Supp. 3d at 902-03.11
15   VIII. Future Damages.
16             Wisconsin law holds that future injuries and healthcare must be established by a
17   medical probability. See Pucci v. Rausch, 187 N.W.2d 138, 142 (Wis. 1971) (citing
18   cases).        “But medical probability does not mean absolute certainty or metaphysical
19   certainty.” Reyes v. Greatway Ins., 582 N.W.2d 480, 485 (Wis. Ct. App. 1998). As long
20
     102639 (E.D.N.Y. June 4, 2018), is misplaced because the case involved the granting of a
21   motion to dismiss where the plaintiff had received a permanent filter and alleged that
     retrievable filters were not designed to be permanent. Id. at *12-13. Although Dr. Riebe
22   found Ms. Tinlin to be a candidate for a retrievable filter (Doc. 15073 ¶ 5), the Recovery
     also can serve as a permanent device (see Docs. 7950 ¶¶ 8, 15701 ¶ 24).
23
               10
              Defendants note in their reply that Dr. McMeeking agrees that his proposed
24   design changes may not have “avoided” Ms. Tinlin’s injuries. Doc. 16011 at 8. But as
     explained above, it is sufficient that the alternative design would have “reduced” the risk
25   of harm. Wis. Stat. § 895.047(1)(a).
26             11
              Given this ruling and the denial of summary judgment on the claims for failure
     to warn and concealment, Mr. Tinlin’s claim for loss of consortium (Count XV) survives
27   summary judgment. See Doc. 15071 at 3, 14; Finnegan v. Wis. Patients Comp. Fund,
     666 N.W.2d 797, 805 (Wis. 2003) (“[A] derivative claim for loss of consortium or loss of
28   society and companionship does not have its own elements distinct from the negligence
     claim to which it attaches[.]”) (citing Wis JI-Civil 1815).

                                                  - 14 -
 1   as an expert’s opinion is based on probability, and not mere possibility or conjecture, the
 2   opinion is sufficient to support an award of future damages. Weber v. White, 681 N.W.2d
 3   137, 143 (Wis. 2004). Defendants contend that Plaintiffs’ medical experts could not
 4   opine that Ms. Tinlin “probably” will have future complications and medical expenses
 5   from her Recovery filter. Doc. 15071 at 14-15.
 6          A.     Dr. Derek Muehrcke.
 7          Dr. Muehrcke testified that he believes Ms. Tinlin is at future risk for various
 8   complications from her Recovery filter because the filter disintegrated, sending multiple
 9   fragments to the heart and lungs, and the filter remains unstable with several missing
10   arms. Doc. 15702-4 at 7-8. He opines that Ms. Tinlin’s risk of future complications is
11   40 percent at five and half years.    Doc. 15704-5 at 8. He holds these opinions to a
12   reasonable degree of medical probability. Doc. 15702-4 at 8.
13          Dr. Muehrcke’s opinions are expressed “not in terms of ‘possibilities’ but
14   ‘probabilities[.]’” Bleyer, 120 N.W.2d at 160. The opinions therefore are sufficient to
15   support a jury finding that Ms. Tinlin probably will suffer future injuries from the
16   Recovery which will require further medical treatment. See id.; Weber, 681 N.W.2d
17   at 143 (noting that Wisconsin law “does not require mathematical certainty” to establish
18   future medical care and finding the expert’s estimate that the plaintiff’s future care would
19   “probably be around 20 to 25 visits a year . . . on an average” sufficient to support an
20   award of future chiropractic expenses); Reyes, 582 N.W.2d at 485 (finding that the
21   “doctor’s use of the term ‘significant chance’ indicates an opinion to a reasonable degree
22   of medical probability”); Pucci, 187 N.W.2d at 142 (noting that opinions expressed in
23   terms of “I feel” or “I believe” have been held to be sufficient) (citing Hintz v. Mielke,
24   112 N.W.2d 720, 725 (Wis. 1961)). The Court will deny summary judgment with respect
25   to the future injuries and medical care opined to by Dr. Muehrcke.12
26
27
            12
              Defendants note that Dr. Muehrcke did not perform a differential diagnosis for
28   Ms. Tinlin’s shortness of breath, but make no argument as to why this warrants summary
     judgment. Doc. 15071 at 14.

                                                - 15 -
 1          B.     Dr. Darren Hurst.
 2          Defendants assert that Dr. Hurst could not opine that Ms. Tinlin probably will
 3   experience pneumothorax, abscess, and lung hemorrhage in the future. Doc. 15071 at 15
 4   (citing Doc. 15073 ¶¶ 34-35). Defendants contend that the monitoring and medical
 5   intervention costs that Dr. Hurst recommends for these conditions should not be
 6   compensable, but specifically identify only the costs for lung resection and life-long CT
 7   scans. Id.
 8                 1.     Lung Resection.
 9          Dr. Hurst states in his report that three filter arms embolized in Ms. Tinlin’s right
10   lung, but makes clear that “the future behavior and possible morbidity and mortality of
11   these embolized arms is currently unknown.” Doc. 15074-6 at 3 (emphasis added). He
12   further states that filter fragments in the lungs of other patients have resulted in
13   pneumothorax, abscess, and lung hemorrhage, and the filter arms in Ms. Tinlin’s lung
14   will require lung resection for removal “if they become symptomatic[.]”           Id.   But
15   Dr. Hurst does not know whether it is probable that the filter arms will cause
16   pneumothorax, abscess, or lung hemorrhage. He testified that “[f]or all of these potential
17   complications, there’s no data,” there “are only case reports of similar types of objects in
18   the lungs that have caused these problems,” and “[n]o one has done a long-term study
19   because it is so new.” Doc. 15074-7 at 7.
20          This testimony shows that the risk of future complications from the filter arms in
21   Ms. Tinlin’s lung is a mere possibility, and “an expert opinion expressed in terms of a
22   ‘mere possibility’ is insufficient to sustain a finding” of future damages. Bleyer v. Gross,
23   120 N.W.2d 156, 160 (Wis. 1963); see McGarrity v. Welch Plumbing Co., 312 N.W.2d
24   37, 44-45 (Wis. 1981) (“The court of appeals correctly held that an expert opinion
25   expressed in terms of possibility or conjecture is insufficient[.]”). The Court will grant
26   summary judgment on future medical costs for a lung resection.
27   ///
28   ///


                                                 - 16 -
 1                        b.     CT Scans.
 2          The Court reaches a difference conclusion with respect to future CT scans.
 3   Dr. Hurst opines that the filter arms in Ms. Tinlin’s lung “will require life-long follow up
 4   with CT imaging to document their stability.” Doc. 15074-6 at 3 (emphasis added). He
 5   testified that he “think[s] she probably will need a CT [scan] either every year or every
 6   other year to just make sure that she’s not developing an issue related to the fragments.”
 7   Doc. 15701-7 at 3. This evidence is sufficient to support an award for the costs of future
 8   CT scans. See Weber, 681 N.W.2d at 143; Pucci, 187 N.W.2d at 142. The Court will
 9   deny summary judgment in this regard.
10                 3.     Chronic Cough and Asthma.
11          Defendants contend that Dr. Hurst could not determine whether Ms. Tinlin’s
12   chronic cough and exacerbation of her asthma are related to her filter. Doc. 15071 at 15
13   (citing Doc. 15073 ¶ 37). But Dr. Hurst found that the chronic cough “is almost certainly
14   related to her tracheomalacia.”     Doc. 15704-7 at 3.13       He further found that the
15   tracheomalacia “would exacerbate asthma.” Id. at 4. This evidence is sufficient to
16   support a finding that Ms. Tinlin’s chronic cough and asthma problems are related to her
17   Recovery filter. The Court will deny summary judgment on this issue.14
18          IT IS ORDERED:
19          1.     The following claims are dismissed based on Plaintiffs’ withdrawal of the
20   claims before Defendants moved for summary judgment: manufacturing defect (Counts I
21   and V), failure to recall (Count VI), negligence per se (Count IX), and breach of warranty
22   (Counts X and XI).
23
24          13
                Ms. Tinlin’s tracheomalacia presumably was caused by the tracheotomy
     procedure during her open heart surgery to remove a fractured strut from the right
25   ventricle.
26          14
               Defendants assert in their reply that future medical costs are compensable only
     if they are “reasonably certain” to occur. Doc. 16011 at 10 (citing Meracle v. Children’s
27   Serv. Soc’y of Wis., 437 N.W.2d 532, 535 (Wis. 1989)). But Defendants have not shown
     that this standard differs from the “probability” standard applied above. See Meracle,
28   437 N.W.2d at 535 (noting that Bleyer similarly held that medical testimony about future
     expenses must be expressed “not in terms of ‘possibilities’ but ‘probabilities’ ”).

                                                - 17 -
 1          2.    Defendants’ motion for summary judgment (Doc. 15071) is granted in
 2   part and denied in part as follows:
 3                a.      The motion is granted on Plaintiffs’ misrepresentation and
 4   deceptive trade practices claims (Counts VIII, XII, and XIV), and future costs for a lung
 5   resection.
 6                b.      The motion is denied on Plaintiffs’ claims for failure to warn
 7   (Counts II and VII), design defect (Count III and IV), fraudulent concealment (Count
 8   XIII), and loss of consortium (Count XV), and future medical costs for CT scans, chronic
 9   cough, and asthma.
10          Dated this 16th day of April, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 18 -
